United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2603
                        ___________________________

                                Charles Ray Edwards

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                              United States of America

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                             Submitted: March 2, 2017
                               Filed: March 7, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

     Charles Edwards appeals the district court’s1 adverse grant of summary
judgment in his suit under the Federal Tort Claims Act. After careful review of the

      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
record below, the parties’ submissions on appeal, and the issues properly before us,
see Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (de novo review of grant of
summary judgment), we conclude that the district court properly granted summary
judgment and that Edwards’s arguments for reversal lack merit.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-